MEMORANDUM **
Nikolai Munits, a native and citizen of Ukraine, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s removal order. To the extent we have jurisdiction, it is under 8 U.S.C. § 1252. Fernandez-Ruiz v. Gonzales, 468 F.3d 1159, 1163 (9th Cir.2006). We deny in part and dismiss in part the petition for review.
We lack jurisdiction to review the agency’s discretionary decision to deny Munits’ applications for cancellation of removal and relief under former section 212(c) of the Immigration and Nationality Act. See 8 U.S.C. § 1252(a)(2)(B)(i); see also Gomez-Lopez v. Ashcroft, 393 F.3d 882, 884 (9th Cir.2005) (noting that judicial review is precluded with respect to decisions that constitute an exercise of the Attorney General’s discretion).
We review for substantial evidence the agency’s factual findings. Gu v. Gonzales, 454 F.3d 1014, 1018 (9th Cir.2006). The agency determined that Munits did not establish that he was persecuted in the past or that it is more likely than not he would be persecuted upon return to Ukraine. The record does not compel a contrary conclusion. See Nagoulko v. INS, 333 F.3d 1012, 1015-16 (9th Cir.2003); see also Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir.2003) (beating not connected to any threat did not constitute past persecution).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.